DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 03/18/2022 by Applicant’s Attorney, Ryan Smith.

The application has been amended as follows:

Claims: 

10. A component mounting machine comprising: 
multiple component supplying devices each configured to feed out a component to a component supply position; 
a head comprising multiple nozzles each configured to suction a component, the nozzles disposed on a circumference of the head which is intermittently rotated; 
a head moving robot configured to move the head to cause the nozzles to face the respective component supply positions; 
a camera on the head moving robot movable with the head; 
nozzle lifting and lowering devices each including a motor configured to lift and lower the nozzles facing the respective component supply positions; and 
processing circuitry configured to: 

position the multiple nozzles so as to face the respective component supply positions with two or more thereof, 
image a reference mark of each of the multiple component supplying devices with the camera, 
determine a coordinate position of a center of the component of each of the component supplying devices based on a coordinate position of the reference mark of each of the multiple component supplying devices, 
prioritize a positional correction of a nozzle of the multiple nozzles facing a smallest sized component of the components supplied to the respective component supply positions based on the coordinate position of the center of the smallest sized component, 
correct the position of the multiple nozzles by at least rotating the head based on the positional correction of the nozzle facing the smallest sized component, and 
cause the nozzle lifting and lowering devices facing the respective component supply positions to suction the respective components simultaneously.


16. A component suctioning method for a component mounting machine, the component mounting machine including multiple component supplying devices each configured to feed out a component to a component supply position; 
a head comprising multiple nozzles each configured to suction a component; 
a head moving robot configured to move the head to cause the nozzles to face the respective component supply positions with two or more thereof, a camera on the head moving robot movable with the head, and nozzle lifting and lowering devices each including a motor configured to lift and lower the nozzles facing the respective component supply positions, the component suctioning method comprising: 
positioning the nozzles so as to face the respective component supply positions; 
imaging a reference mark of each of the multiple component supplying devices with the camera, 
of each of the component supplying devices based on a coordinate position of the reference mark of each of the multiple component supplying devices, 
prioritizing a positional correction of a nozzle facing a smallest sized component in the components supplied to the component supply positions based on the coordinate position of the center of the smallest sized component; 
correcting the position of the multiple nozzles by at least rotating the head based on the positional correction of the nozzle facing the smallest sized component; and 
causing the nozzles facing the respective component supply positions to suction the respective components simultaneously.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent claims 10 and 16 are directed towards a component mounting machine and a component suctioning method for the component mounting machine. The prior art fails to disclose or render obvious all the limitations of claims 10 and 16 respectively. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 10 and 16: 
a head with multiple nozzles on a circumference of the head, a camera movable with the head, and processing circuitry that positions the multiple nozzles to face component supply positions with two or more thereof, image a reference mark of each of the multiple component supplying devices with the camera, determine a coordinate position of a center of the component of each of the component supplying devices based on a coordinate position of the reference mark of each of the multiple component supplying devices, prioritize a positional correction of  a nozzle facing a smallest sized component  based on the coordinate position of the center of the smallest sized component, and correct the position of the multiple nozzles by at least rotating the head based on a positional correction of the nozzles facing the smallest sized component.

Claims 10-12 and 15-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729